Exhibit 10.1

Form of Amendment to Restricted Stock Unit Agreement

[Date]

[Name]

 

Re:    Amendment to Restricted Stock Unit Agreement

Dear [Name]:

You are receiving this letter because you have previously been granted
Restricted Stock Units (“RSUs”) under the 2005 Equity Incentive Plan (as amended
and in effect, the “Plan”) pursuant to the Restricted Stock Unit Agreement
attached hereto (the “Award Agreement”). Citrix Systems, Inc. is changing the
method by which it satisfies tax withholding obligations. Currently, your Award
Agreements provide for a “sell to cover.” We are proposing to amend your Award
Agreements to move to a withholding of shares upon settlement of RSUs. By
countersigning this letter below, you agree that each Award Agreement is amended
by adding the paragraph below and deleting in its entirety any conflicting
provision:

Tax Withholding. Awardee shall, not later than the date on which the Award
becomes a taxable event for Federal income tax purposes, pay to the Company any
Federal, state, and local taxes required by law to be withheld on account of
such taxable event. Awardee acknowledges that Awardee’s minimum tax withholding
obligation shall be satisfied through a net issuance of shares. The Company
shall withhold from shares of Stock to be issued to Awardee a number of shares
of Stock with an aggregate Fair Market Value that would satisfy the minimum tax
withholding amount due.

Each Award Agreement, as amended by this letter, shall continue in full force
and effect and shall be subject to the terms of the Plan, as amended from time
to time. Please contact Erich Barnes at 954-267-8434 if you have any questions.

 

Sincerely, David Henshall Senior Vice President and Chief Financial Officer

 

Acknowledged and Agreed: By:  

 

  Name:

 

1



--------------------------------------------------------------------------------

Schedule 1

[Name]

 

Grant Type   Grant Date   Shares    

 

2